Citation Nr: 1617416	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  14-06 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent disabling for service connected coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
February 2012 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a June 2014 Board video hearing, and a transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The Board acknowledges that the issues of entitlement to service connection for posttraumatic stress disorder and renal failure have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


REMAND

The Veteran is seeking an increased rating for his service-connected coronary artery disease.  The Veteran has recently been hospitalized in West Haven, Connecticut, VA medical center for shortness of breath and weakness in September 2015 and January 2016.  However, VA medical records from these hospitalizations have not been associated with the Veteran's claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

The Veteran's most recent VA examination in connection with the current claim occurred in October 2011.  Since that time, as noted above, the Veteran has been hospitalized for shortness of breath and weakness, indicating that his condition may have worsened.  Additionally, a March 2015 VA treatment record indicated that the Veteran's heart was irregular, indicating possible worsening.  Thus, a new VA examination to determine the severity of the Veteran's service connected coronary artery disease must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include, West Haven, Connecticut, VA medical center records pertaining to the Veteran's hospitalizations in January 2016 and September 2015.   

2.  After all records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected CAD.  The claims file and copies of all pertinent records must be made available to the examiner for review.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the CAD.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  The RO should then re-adjudicate the claim on appeal.  If the claim remains denied, the RO should issue an appropriate statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


